

114 S2631 IS: Lead-Safe Housing for Kids Act of 2016
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2631IN THE SENATE OF THE UNITED STATESMarch 3, 2016Mr. Durbin (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Residential Lead-Based Paint Hazard Reduction Act of 1992 to define environmental
			 intervention blood lead level, and for other purposes.
	
 1.Short titleThis Act may be cited as the Lead-Safe Housing for Kids Act of 2016.
 2.DefinitionsIn this Act— (1)the term Department means the Department of Housing and Urban Development;
 (2)the term housing receiving Federal assistance— (A)means housing that—
 (i)except as provided in subparagraph (B), is covered by an application for mortgage insurance from the Department;
 (ii)receives housing assistance payments under a program administered by the Department; or
 (iii)otherwise receives more than $5,000 in project-based assistance under a Federal housing program administered by a Federal agency other than the Department; and
 (B)does not include— (i)single-family housing covered by an application for mortgage insurance from the Federal Housing Administration; or
 (ii)multi-family housing that— (I)is covered by an application for mortgage insurance from the Federal Housing Administration; and
 (II)does not receive any other Federal housing assistance; (3)the term public housing agency means an agency described in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6)); and
 (4)the term Secretary means the Secretary of Housing and Urban Development. 3.Updates to lead-contaminated dust and lead-contaminated soil standards (a)EPA regulationsNot later than 120 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with the Director of the Centers for Disease Control and Prevention, shall promulgate regulations to update the standards for lead-contaminated dust and lead-contaminated soil under part 745 of title 40, Code of Federal Regulations, in accordance with health-based standards.
 (b)HUD regulationsThe Secretary shall promptly promulgate regulations to update the standards for lead-contaminated dust and lead-contaminated soil under part 35 of title 24, Code of Federal Regulations, in accordance with the regulations promulgated by the Administrator of the Environmental Protection Agency under subsection (a).
			4.Amendments to Residential Lead-Based Paint
			 Hazard Reduction Act of 1992
 (a)In generalSection 1004 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b) is amended—
 (1)by redesignating paragraphs (6) through (27) as paragraphs (7) through (28), respectively; (2)by inserting after paragraph (5) the following:
					
						(6)Elevated blood lead
 levelThe term elevated blood lead level means the lower of—
 (A)5 µg/dL (micrograms of lead per deciliter); or
 (B)the most recent definition for elevated blood lead level or reference range level in children ages 1 through 5 years set by the Centers for Disease Control and Prevention.
							; and
 (3)in paragraph (28), as so redesignated, by striking or any 0-bedroom dwelling. (b)Relation to other authoritiesNothing in this Act or the amendments made by this Act shall be construed to affect the authority of the Environmental Protection Agency under section 403 of the Toxic Substances Control Act (15 U.S.C. 2683).
 (c)RegulationsNot later than 120 days after the date of enactment of this Act, the Secretary shall amend the regulations of the Department to comply with the amendments made by subsection (a).
 5.Amendments to the Lead-Based Paint Poisoning Prevention ActSection 302(a) of the Lead-Based Paint Poisoning Prevention Act (42 U.S.C. 4822(a)) is amended by adding at the end the following:
			
				(5)Additional procedures for families with children under the age of 6
					(A)Risk assessment
 (i)DefinitionIn this section, the term covered housing— (I)means housing receiving Federal assistance described in paragraph (1) that was constructed prior to 1978; and
 (II)does not include— (aa)single-family housing covered by an application for mortgage insurance from the Federal Housing Administration; or
 (bb)multi-family housing that— (AA)is covered by an application for mortgage insurance from the Federal Housing Administration; and
 (BB)does not receive any other Federal housing assistance. (ii)RegulationsNot later than 120 days after the date of enactment of the Lead-Safe Housing for Kids Act of 2016, the Secretary shall promulgate regulations that—
 (I)require an initial risk assessment for all covered housing in which a family with a child of less than 6 years of age will reside or be expected to reside for lead-based paint hazards prior to occupancy by the family; and
 (II)provide that a visual assessment is not sufficient for purposes of complying with subclause (I). (iii)ExceptionThe regulations promulgated under clause (ii) shall provide an exception to the requirement under subclause (I) of such clause for covered housing—
 (I)from which all lead-based paint has been identified and removed and clearance has been achieved in accordance with section 402 or 404 of the Toxic Substances Control Act (15 U.S.C. 2682 and 2684), as applicable; or
 (II)in accordance with any other standard or exception the Secretary deems appropriate. (B)RelocationNot later than 120 days after the date of enactment of the Lead-Safe Housing for Kids Act of 2016, the Secretary shall promulgate regulations to provide that a family with a child of less than 6 years of age that occupies a dwelling unit in covered housing may relocate on an emergency basis, and without placement on any waitlist, penalty, or lapse in assistance, to another unit of covered housing that has no lead-based paint hazards if—
 (i)lead-based paint hazards were identified in the dwelling unit; or (ii)(I)lead-based hazards were identified in the dwelling unit; and
 (II)the blood lead level for the child is an elevated blood lead level, as defined in section 1004(6) of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b(6))..
		6.GAO reports on lead hazards in federally assisted housing
 (a)Initial reportNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress an initial report on lead hazards in housing receiving Federal assistance, which shall analyze the implications of—
 (1)changing Department regulations to align with the Centers for Disease Control and Prevention guidance; and
 (2)requiring a risk assessment (beyond a visual assessment) for initial and periodic inspections for lead-based paint hazards for all housing receiving Federal assistance, and the impact it would have on landlord participation and the stock of affordable housing.
 (b)Subsequent reportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on lead hazards in housing receiving Federal assistance, which shall—
 (1)analyze whether existing Federal programs and Federal funding for lead hazard control activities in housing receiving Federal assistance meet the current and evolving needs, and if not, the merits of identifying and providing dedicated funds within new or existing Federal programs to conduct lead hazard control activities;
 (2)evaluate the financial and social cost of lead-based paint hazard prevention and lead hazard control activities, and provide recommendations on how to improve coordination and leveraging of public and private funds, including private investments and tax incentives, to reduce the cost associated with the identification and remediation of lead hazards and expedite home remediation;
 (3)identify existing partnerships with public housing agencies and public health agencies in addressing lead-based paint hazards, what gaps exist in compliance and enforcement, and whether the partnerships can be replicated and enhanced with dedicated funding and better data collection and dissemination among stakeholders; and
 (4)examine the appropriateness and efficacy of existing Department protocols on reducing or abating lead-based paint hazards and whether they are aligned with specific environmental health scenarios to ensure the best and appropriate health outcomes and reduce further exposure.
 7.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act and the amendments made by this Act such sums as may be necessary for each of fiscal years 2017 through 2021.
		